
	
		I
		112th CONGRESS
		1st Session
		H. R. 2558
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2011
			Mr. Cicilline (for
			 himself, Mr. Langevin, and
			 Mr. Engel) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To modify the definition of children’s hospital for
		  purposes of making payments to children’s hospitals that operate graduate
		  medical education programs.
	
	
		1.Short titleThis Act may be cited as the
			 Children’s Hospitals Education Equity
			 Act.
		2.Program of
			 payments to children's hospitals that operate graduate medical education
			 programsSection 340E(g)(2) of
			 the Public Health Service Act (42 U.S.C. 256e(g)) is amended—
			(1)by striking
			 means a and inserting “means—
				
					(A)a
					;
			(2)by striking the
			 period and inserting ; or; and
			(3)by adding at the
			 end the following:
				
					(B)a psychiatric
				hospital, as defined in section 1861(f) of the Social Security Act, that has
				continuously since the date of enactment of this subparagraph met all of the
				following criteria:
						(i)The hospital is
				excluded from the Medicare inpatient hospital prospective payment system
				pursuant to section 1886(d)(1)(B)(i) of such Act (and regulations promulgated
				under such section).
						(ii)The hospital has
				90 percent or more inpatients under the age of 18.
						(iii)The hospital has
				a Medicare payment agreement.
						(iv)The hospital has
				an approved medical residency training program as defined in section
				1886(h)(5)(A) of such
				Act.
						.
			
